FILED
                           NOT FOR PUBLICATION                              JUL 18 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GREENWICH INSURANCE                              No. 13-35127
COMPANY,
                                                 D.C. No. 3:12-cv-00200-MO
              Defendant-third-party-
plaintiff - Appellant,
                                                 MEMORANDUM*
  v.

SHARON BANKOFIER; DUANE
BANKOFIER,

              Third-party-defendant -
Appellees.


                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                        Argued and Submitted July 7, 2014
                                Portland, Oregon

Before: PREGERSON, PAEZ, and WATFORD, Circuit Judges.

       Greenwich Insurance Company (“Greenwich Insurance”) appeals the district

court’s summary judgment in favor of Sharon and Duane Bankofier (“the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Bankofiers”) in a diversity case brought by Oregon Realty against Greenwich

Insurance. The district court ruled that Greenwich Insurance had a duty to defend

the Bankofiers in an underlying lawsuit then pending in Oregon state court. As the

facts and procedural history are familiar to the parties, we do not recite them here

except as necessary to explain our disposition. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Under Oregon law,

             [w]hether an insurer has a duty to defend an action
             against its insured depends on two documents: the
             complaint and the insurance policy.
             ....
                   The insurer has a duty to defend if the complaint
             provides any basis for which the insurer provides
             coverage.

Ledford v. Gutoski, 877 P.2d 80, 82–83 (Or. 1994) (internal citations omitted).

      Under Oregon Realty’s insurance policy, Greenwich Insurance had a duty to

defend claims arising “in the performance of real estate services.” Here, the

allegations in the complaint were sufficient to trigger Greenwich Insurance’s duty

to defend the Bankofiers because the complaint contained allegations of “real

estate services” related to the sale of the property. Among other things, the

complaint alleges that the Bankofiers negligently structured the sale of the property

to facilitate the subsequent investment of the sale proceeds. Thus, because the


                                          2
complaint provided a basis for which there is coverage, Greenwich Insurance had a

duty to defend the Bankofiers.

      Greenwich Insurance’s arguments that Exclusions E and J in the insurance

policy bar coverage are unpersuasive. Exclusion E is inapplicable. Because the

definition of the terms in Exclusion J are ambiguous, they should be construed in

favor of the insured. “[I]f the policy is ambiguous, we are required to apply the

rule that insurance policies are to be construed against the drafter.” Cain

Petroleum Inc. v. Zurich Am. Ins. Co., 224 Or. App. 235, 241–42 (2008) (citing

Hoffman Constr. Co. v. Fred S. James & Co., 836 P.2d 703 (Or. 1992)).

      AFFIRMED.




                                          3